[Cite as State v. Moore, 2012-Ohio-4315.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                       :

        Plaintiff-Appellee                          :            C.A. CASE NO.    24934

v.                                                  :            T.C. NO.   11CR1720

ASHLEY L. MOORE                                     :            (Criminal appeal from
                                                                 Common Pleas Court)
        Defendant-Appellant                  :

                                                    :

                                            ..........

                                            OPINION

                         Rendered on the     21st       day of       September           , 2012.

                                            ..........

ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

CARL G. GORALESKI, Atty. Reg. No. 0024351, Assistant Public Defender, 117 S. Main
Street, Suite 400, Dayton, Ohio 45422
        Attorney for Defendant-Appellant

                                            ..........

FROELICH, J.

        {¶ 1}      After the trial court overruled her motion to suppress, Ashley L. Moore pled

no contest to 35 counts of receiving stolen property, 16 counts of forgery (uttering), four

counts of misuse of credit cards, and one count of theft by deception ($500 or more). The
                                                                                                   2

court found her guilty and sentenced her to five years of community control, which included

the requirement that she pay restitution to several retailers.

       {¶ 2}        Ms. Moore appeals from her conviction, claiming that the trial court erred

in denying her motion to suppress. For the following reasons, the trial court’s judgment

will be affirmed.

                                                             I.

       {¶ 3}        After a hearing on the motion to suppress, the trial court found the

following facts, which we find are supported by the record.

                 The Court finds the following facts were recited by testimony, on

       record, at the hearing conducted on September 14, 2011. Detective Matthew

       Moore (“Detective Moore”) 1 has been with the Miami Township Police

       Department for over 26 years. Detective Moore has been assigned to the

       Criminal Investigation Unit for 22-23 years of his career and has mainly

       investigated fraud cases. On May 17, 2011, Detective Moore was sitting in

       his office at the police department when he heard radio traffic between a

       security guard in JCPenney’s at the Dayton Mall and Dayton Mall security

       control. The security guard requested for someone from security control to

       come observe a black female (the “Defendant”), purchasing high dollar gift

       cards, two $350 gift cards and one $300 gift card. The Defendant used a

       credit card with a Florida lD to purchase the gift cards. The credit card was

       coming up under the name “VISA Card Holder” and not under the


           1
            There is no suggestion in the record that Detective Moore and Ms. Moore are related.
                                                                                 3

individual’s name who was assigned to that account. This raised a red flag

to Detective Moore.

       Detective Moore then headed toward the Dayton Mall. It was then

relayed that the Defendant entered a green GMC Denali with Michigan

registration, which then raised another red flag because the Defendant was in

Ohio, using a Florida lD card, and driving a vehicle from Michigan. It was

further relayed that the Defendant had driven her car towards Sears, parked

her vehicle, and entered the store. Detective Moore then pulled into the

Sears lot and so did an officer in a marked cruiser, who advised that he was

going to run the license plate, CBB 0091 with Michigan registration. As

Detective Moore entered the Sears store to watch the Defendant, he saw that

she was standing at the Customer Service desk purchasing gift cards.

Detective Moore walked down an aisle to try and get a better view of what

was going on, turned his back, and by that time, the Defendant walked away

and exited Sears.

       Detective Moore communicated with the outside officer to put a stop

on the Defendant if she tried to leave the parking lot, so that he could

investigate further.   Detective Moore got in his car, and followed the

Defendant as she exited onto State Route 741. A marked cruiser activated

his lights and the Defendant pulled over. Detective Moore pulled his car in

front of the Defendant’s vehicle, got out, and approached the driver’s side of

the vehicle and spoke with Ashley Moore, the Defendant. When Detective
                                                                                  4

Moore asked for the Defendant’s driver’s license, she handed him a Michigan

driver’s license, with the name “Ashley Lynae Moore.”          In plain view,

Detective Moore could see bags of merchandise from stores within the

Dayton Mall, but the Defendant denied purchasing anything at the Dayton

Mall that day. Detective Moore testified that he verified, in front of the

Defendant, with Dayton Mall what identification and credit card had been

used to purchase the gift cards.

       Detective Moore then asked for the credit card that she had used at

JCPenney, and the Defendant cooperated and gave him that credit card from a

black wallet. Detective Moore testified that he also observed about three

other credit cards in the wallet. Detective Moore then communicated with

the security guard at JCPenney to determine the last four digits of the credit

card being used to make the purchases in the store. The last four digits were

0794, which appeared on the receipt. The credit card the Defendant handed

Detective Moore contained the last four digits of 3717. The Defendant

handed Detective Moore the three other credit cards that were in her wallet.

Detective Moore testified that he had concerns because the first twelve digits

on all four credit cards were identical; the expiration dates on all four cards

were identical. Detective Moore testified that the first six digits on credit

cards are known as the Bank Identification Number, which identifies the

issuing bank. The front of all four credit cards indicated the same bank had

issued all four credit cards, but the back of the credit cards indicated they
                                                                                 5

were not from the same bank. Imprinted on the face of all of the credit cards

was the name “Rachel Moore.” Detective Moore further testified that the

flying dove on the VISA symbol was not holographic which also raised a

concern. Detective Moore testified that with all of the above facts, he was

potentially looking at counterfeit credit cards.

       Detective Moore testified that he asked the Defendant to step out of

the vehicle. The Defendant was patted down and when she turned around,

the Florida ID card was sticking out of the back pocket of her jeans. The

name “Rachel Moore” was also on the Florida ID card. An officer then

placed the Defendant under arrest for falsification and stolen credit cards.

Once the Defendant was placed under arrest, Detective Moore contacted

Bank of America with the account number that was embossed on the face of

the credit card that the Defendant claimed she had used. Bank of America

claimed that it was not a valid number nor was it one of their accounts.

Detective Moore requested information on the other account numbers, which

were also not valid accounts.

       Detective Moore testified that he called a tow truck to come get the

Defendant’s car. Detective Moore searched the Defendant’s car, and besides

the shopping bags, he found the receipts. ln the console, Detective Moore

found gift cards, receipts for purchases of those gift cards, and a bag that

contained 28 additional counterfeit credit cards. The majority of those credit

cards had the same twelve digits of the credit cards obtained from the
                                                                                  6

Defendant’s wallet with the name of Rachel Moore.

       Detective Moore conducted an interview with Defendant at the Miami

Township police department. The door to the interview room was open and

the Defendant was given water and allowed to use the bathroom. The State

presented State’s Exhibit 1, a pre-interview form. Detective Moore testified

that he read each right to the Defendant, requested that the Defendant give a

verbal response that she understood each right, and initial that she understood

each right. The Defendant signed on the line which indicated she understood

her rights. Detective Moore testified [that he] read to the Defendant the

waiver of rights paragraph beneath the Miranda rights. Detective Moore told

the Defendant that if she understood the words in the paragraph, she should

initial to acknowledge her understanding and the Defendant wrote her initials.

 State’s Exhibit 1 indicated that the Defendant completed 15 years of school.

The Defendant was informed that if she signed the line at the bottom she was

waiving her rights and Detective Moore witnessed the Defendant sign. The

Defendant agreed to speak with Detective Moore and never asked for attorney

or for questioning to stop.

       Jennifer Tron, a Special Agent with the United States Secret Service

(“Agent Tron”) testified that on May 18, 2011, she was assigned to the

Defendant’s case and obtained information on the Defendant from Moore.

On that same day, Agent Tron, and Special Agent Matthew Sherlow (“Agent

Sherlow”), spoke with the Defendant at the Montgomery County Jail. The
                                                                                          7

       State presented State’s Exhibit 2, a standard Miranda form utilized by secret

       service. Agent Sherlow went over the Miranda form with the Defendant

       with Agent Tron present the entire time. Agent Tron testified that she asked

       the Defendant her level of education and whether she could read, write, and

       understand the English language. Agent Tron testified that the Defendant

       signed the Miranda form and agreed to speak with Agent Tron, never asked

       for an attorney, and never asked for the questioning to stop.

               On May 24, 2011, Agent Tron and Senior Special Agent David

       Barrett (phonetic) (“Agent Barrett”) met with the Defendant again in the

       Montgomery County Jail after determining there was another case open on

       the Defendant in Washington County and that the Columbus Office was

       investigating that case as well. The State presented State’s Exhibit 3 which

       was the Miranda form that the Defendant signed and dated May 24, 2011.

       On June 17, 2011, Agent Tron and Agent Barrett spoke with Defendant again

       because the Defendant's mother called Agent Tron, informed her that the

       Defendant had lost Agent’s [sic] Tron’s number, and that the Defendant

       wished to speak with her again. The State then presented State’s Exhibit 4,

       which was the Miranda form that the Defendant signed and dated on June 17,

       2011.

       {¶ 4}    Ms. Moore was subsequently charged with numerous counts of receiving

stolen property, forgery (uttering), misuse of credit cards, and theft by deception ($500 or

more). She moved to suppress the evidence seized from her and all evidence obtained as a
                                                                                             8

result of information obtained from questioning by law enforcement. She argued that she

was seized by the police without the necessary reasonable suspicion and arrested without

probable cause. She further asserted that her statements to law enforcement were not

voluntary and were given without a proper waiver of her Miranda rights.

          {¶ 5}    After a hearing on the motion to suppress, the trial court overruled the Ms.

Moore’s motion. The court concluded that Detective Moore had a reasonable articulable

suspicion of criminal activity, such that the stop of Ms. Moore’s vehicle was justified. It

further concluded that, after looking at all four credit cards from Ms. Moore’s wallet,

Detective Moore “had sufficient enough information to conclude that the Defendant had

committed an offense, and the officers had probable cause to arrest [her].” It held that the

subsequent search of Ms. Moore’s vehicle was constitutional because she was lawfully

arrested and both the inventory search and automobile exceptions to the warrant requirement

applied. Finally, the court found that Ms. Moore was properly advised of her Miranda

rights.

                                               II.

          {¶ 6}    Ms. Moore raises two assignments of error on appeal. They state:

                  THE TRIAL COURT ERRED WHEN [IT] FOUND THAT THE

          ARRESTING       OFFICER       HAD      PROBABLE        CAUSE      AND       A

          REASONABLE ARTICULABLE SUSPICION TO STOP AND SEARCH

          THE DEFENDANT’S VEHICLE.

                  THE   TRIAL COURT          ERRED     WHEN       IT   DENIED     THE

          DEFENDANT’S MOTION TO SUPPRESS EVIDENCE AS A RESULT OF
                                                                                               9

       AN ILLEGAL SEARCH AND SEIZURE BY THE ARRESTING OFFICER.

       {¶ 7}      On appeal, Ms. Moore claims that the trial court erred in denying her

motion to suppress.     In reviewing the ruling on a motion to suppress, an appellate court

must accept the trial court’s supported findings of fact as true. State v. Dudley, 2d Dist.

Montgomery No. 24904, 2012-Ohio-960, ¶ 6. The court must then determine whether the

facts satisfy the applicable legal standard; this is done without deference to the conclusion of

the trial court. Id.

       {¶ 8}      Ms. Moore argues that her initial detention by Detective Moore and Officer

Miller was based on a mere “hunch” that she was engaged in criminal activity. She

emphasizes that she was not detained at the Dayton Mall because Detective Moore felt that

he needed additional information, such as the credit cards that she was using and why she

had those cards, and that he still did not have this information when he instructed Officer

Miller to stop Ms. Moore’s vehicle.

       {¶ 9}      The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 88 S.Ct.

1868, 20 L.Ed.2d 889 (1968).          Under Terry, police officers may briefly stop and/or

temporarily detain individuals in order to investigate possible criminal activity if the officers

have a reasonable, articulable suspicion that criminal activity may be afoot. State v. Martin,

2d Dist. Montgomery No. 20270, 2004-Ohio-2738, ¶ 10, citing Terry. We determine the

existence of reasonable suspicion by evaluating the totality of the circumstances, considering

those circumstances “through the eyes of the reasonable and prudent police officer on the

scene who must react to events as they unfold.” State v. Heard, 2d Dist. Montgomery No.
                                                                                             10

19323, 2003-Ohio-1047, ¶ 14, quoting State v. Andrews, 57 Ohio St.3d 86, 87-88, 565

N.E.2d 1271 (1991). The officer must have more than an inchoate hunch or suspicion to

justify an investigatory stop.

         {¶ 10} Here, Detective Moore – an experienced officer who focused on fraud

investigations – heard communications between store security and mall security about a

woman who was purchasing high-dollar gift cards and other merchandise using a credit card

that did not identify the cardholder’s name when used. The detective testified that “credit

cards, when you run them through at a point of sale, will come up when it transfers to the

receipt, in your account name. Being in this case, if it was your credit card, it would be in

your name.”       Ms. Moore’s transactions came up as “VISA cardholder,” not under an

individual’s name. Detective Moore heard a description of the woman and information that

she was using a Florida ID. The detective also heard that the woman was driving a vehicle

with Michigan registration, although she had Florida identification. The detective observed

the woman, later identified as Ashley Moore, inside a Sears store, purchasing additional gift

cards.

         {¶ 11}    Based on Detective Moore’s extensive experience as a fraud investigator,

Ms. Moore’s repeated purchases of high-dollar value gift cards and other merchandise at

different stores, her out-of-state identification coupled with the use of a vehicle with another

out-of-state registration, and the fact that the credit card transactions did not identify the

account owner of the card, the detective had a reasonable and articulable suspicion that Ms.

Moore was engaged in criminal activity (particularly, fraudulent credit card purchases) when

Ms. Moore’s vehicle was stopped by Officer Miller near the Dayton Mall. We find no fault
                                                                                            11

with the trial court’s conclusion that the stop of Ms. Moore’s vehicle was based on

reasonable articulable suspicion of criminal activity.

       {¶ 12}    Ms. Moore does not challenge the trial court’s conclusion that her

subsequent arrest was based on probable cause, and we find that the court’s conclusion is

supported by the record. After her vehicle was stopped, Ms. Moore gave Detective Moore a

Michigan driver’s license under a different name than that used on the credit cards. The

detective saw several bags of merchandise from multiples stores within the Dayton Mall,

even though Ms. Moore denied being at the Dayton Mall that day. Ms. Moore gave the

detective four credit cards with several indicators that the cards were counterfeit, including

the facts that the bank names were not identical although the bank identification numbers

were the same, the cards all had the same expiration date, the color of the plastic was

suspicious, and the VISA symbol was not holographic. Under these circumstances, the

officers had probable cause to believe that Ms. Moore had committed falsification and

theft-related offenses.

       {¶ 13}    Finally, Ms. Moore claims that the trial court erred in concluding that the

search of her vehicle was lawful. Under the well-established automobile exception to the

Fourth Amendment’s warrant requirement, police may conduct a warrantless search of a

vehicle if there is probable cause to believe that the vehicle contains contraband, and exigent

circumstances necessitate a search or seizure. State v. Mills, 62 Ohio St.3d 357, 367, 582

N.E.2d 972 (1992); Chambers v. Maroney, 399 U.S. 42, 48, 90 S.Ct. 1975, 26 L.Ed.2d 419

(1970). A vehicle’s mobility is the traditional exigency for this exception to the warrant

requirement. Mills at 367; California v. Carney, 471 U.S. 386, 393, 105 S.Ct. 2066, 85
                                                                                        12

L.Ed.2d 406 (1985). “If a car is readily mobile and probable cause exists to believe it

contains contraband, the Fourth Amendment * * * permits police to search the vehicle

without more.” Pennsylvania v. Labron, 518 U.S. 938, 940, 116 S.Ct. 2485, 135 L.Ed.2d

1031 (1996).    The automobile exception does not have “separate exigency requirement”

beyond the vehicle’s mobility. Maryland v. Dyson, 527 U.S. 465, 467, 119 S.Ct. 2013, 144

L.E.2d 442 (1999). Moreover, “[t]he immobilization of the vehicle or low probability of its

being moved or evidence being destroyed does not remove the officers’ justification to

conduct a search pursuant to the automobile exception.”        State v. Russell, 2d Dist.

Montgomery No. 19901, 2004-Ohio-1700, ¶ 34.

       {¶ 14} It is apparent that Ms. Moore’s vehicle was readily mobile, as demonstrated

by the fact that her vehicle was stopped as she drove away from the Dayton Mall.

Accordingly, this case turns on whether Detective Moore had probable cause to believe that

her vehicle contained evidence or contraband.

       {¶ 15}   When Detective Moore approached Ms. Moore’s vehicle during the stop,

he saw, in plain sight, bags of merchandise that had been purchased from stores in the

Dayton Mall. As discussed above, the detective then obtained more information about the

credit cards that Ms. Moore had used, which gave him probable cause to believe that she had

used counterfeit credit cards to make purchases at the Dayton Mall. After Ms. Moore was

placed under arrest, Detective Moore contacted Bank of America with the account number

that was embossed on the face of the credit card that Ms. Moore claimed she had used at JC

Penney’s. Bank of America indicated that it was not a valid number nor was it one of its

accounts. Detective Moore also requested information on the other account numbers from
                                                                                            13

the other cards that Ms. Moore had; they also were not valid accounts.            This new

information further supported Detective Moore’s probable cause to believe that Ms. Moore’s

vehicle contained stolen property and other evidence relevant to the offenses for which she

was arrested. Because the detective had probable cause to believe that Ms. Moore’s vehicle

contained evidence or contraband, the detective’s search of the vehicle was permitted under

the automobile exception to the warrant requirement. The detective’s ability to search the

vehicle under the automobile exception was unaffected by his decision to tow the vehicle.

       {¶ 16} Because Detective Moore’s search of the Ms. Moore’s vehicle was lawful

under the automobile exception, we need not discuss whether the detective’s search was also

lawful as an inventory search.

       {¶ 17}    Ms. Moore’s assignments of error are overruled.

                                             III.

       {¶ 18}    The trial court’s judgment will be affirmed.



                                        ..........

GRADY, P.J. and HALL, J., concur.

Copies mailed to:

Andrew T. French
Carl G. Goraleski
Hon. Dennis J. Adkins